EXHIBIT 10.43

 

February 3, 2000

 

Dear Michael:

 

We are proud to invite you to join our team.

 

Our offer of employment is to join Exelixis Pharmaceuticals, Inc. as Vice
President, Discovery Research reporting to Geoff Duyk, Chief Scientific
Officer. 

 

Other terms of employment include:

 

Compensation:  Your initial starting annual salary will be two-hundred
twenty-five thousand($225,000) dollars, paid twice a month. You will receive a
sign-on bonus of thirty-thousand ($30,000) dollars net payable on the first pay
date after hire. Should you elect to voluntarily terminate employment with the
Company within twelve (12) months of your hire date, the sign-on bonus will be
entirely re-paid by you to the Company.  This re-payment of the sign-on bonus
shall occur within thirty (30) days of termination

 

Review:  Your performance will be formally reviewed no less than annually and
you will be eligible to receive an incentive bonus of up to twenty-five percent
of your annual salary based on achievement of key milestones.

 

Loan:   We will make available a loan in an amount up to three-hundred thousand
($300,000) dollars.  The loan will have a term of four (4) years and is subject
to twenty-five (25) percent forgiveness of principal on each anniversary of the
loan if you have been a full-time employee during the preceding twelve (12)
months.  Forgiven amounts will be subject to annual withholding and reporting on
your Form W-2.  The interest will accrue annually and the rate will be the prime
rate at the time of the loan plus one (1) percent.

 

Outstanding principal and interest on the loan will be subject to full repayment
prior to maturity on the earlier of:  (a) termination of your employment prior
to maturity, or (b) the first business day prior to an anniversary date of the
loan if the value of your vested stock options exceeds one million five hundred
thousand ($1,500,000) dollars on that date.

 

Benefits:  All full-time employees of Exelixis Pharmaceuticals, Inc., enjoy a
generous benefits package which is outlined on the attached Summary of Benefits.

 

Confidentiality:  As you are aware, it is very important for us to protect our
confidential information and proprietary material.  Therefore, as a condition of
employment, you will need to sign the attached Proprietary Information and
Inventions Agreement.

 

--------------------------------------------------------------------------------


 

Options for Equity:  You will also be eligible to receive a stock option for
one-hundred ten thousand(110,000) shares of Exelixis stock pursuant to our
standard Stock Plan and subject to approval by the Board of Directors. Options
vest over 4 years, at the rate of 25% per year of employment.

 

Termination:  In the event of termination of your employment by the Company
without Cause, the Company will continue to pay you your base salary for a
period after the date of such termination equal to the lesser of (1) six months
and (2) the period until you obtain alternative employment. In addition, you
will be entitled to receive the amount of any declared but unpaid bonus as at
the date of such termination and the Company shall continue to make available to
you such fringe benefits as are required by law.

 

You will be eligible to participate in the Company’s Early Exercise/Stock
Purchase Plan which will provide you with the opportunity to receive a
subsidized loan from Exelixis allowing you to complete an early purchase of your
stock options granted to you upon commencing employment with the Company.  This
loan will be subject to minimal interest as required by IRS regulations and
accrue on an annual basis.  The loan will become payable upon the earlier of
four years from issuance or upon the sale of vested shares.

 

Other:   In addition to performing the duties and responsibilities of your
position, you will be expected to perform other duties and responsibilities that
may be assigned to you from time to time.  No provision of this letter shall be
construed to create an express or implied employment contract for a specific
period of time.  Either you or the Company may terminate this employment
relationship at any time, with or without cause.  This letter shall be governed
by the laws of the State of California.  Also, by signing this letter, you are
indicating that you are legally authorized to work in the U.S.

 

Vacation:  You will be accrue vacation days at a rate of fifteen (15) days per
year.

 

You may accept this offer of employment by signing both copies of this letter
and Proprietary Information and Invention Agreements and returning one of each
to me.

 

Mike, we look forward to your coming on board!

 

Sincerely,

 

/s/ Mary Jansen

 

 

 

 

 

Mary Jansen

 

 

Senior Manager, Human Resources

 

 

 

 

 

ACCEPTED BY:

 

 

 

 

 

/s/ Michael Morrissey

 

2-3-2000

 

Michael Morrissey

 

Date

 

 

 

Enclosures:

Benefit Summary

 

Proprietary Information and Inventions Agreement

 

--------------------------------------------------------------------------------